Citation Nr: 1744636	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-31 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess on 70 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of gall bladder surgery, to include scarring.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1990 to August 1990 and from January 2005 to March 2006.  She also had service with the U.S. Army Reserve, including periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
At the May 2011 VA examination, the Veteran reported that she was unemployed due to the effects of her mental disability.  The Board construes the May 2011 VA examination report as a request for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).  Therefore, the issue of entitlement to a TDIU is also on appeal before the Board.

The Board notes the argument raised in the August 2017 Informal Hearing Presentation regarding entitlement to a separate claim for the scarring residuals of the Veteran's gallbladder surgery; however, the claim has been characterized as entitlement to service connection for of gall bladder surgery, to include scarring.  Thus, this aspect of the disability has been contemplated.  Furthermore, if service connection is granted, the Veteran may be entitled to separate ratings for scars, thus contemplating all aspects of her claimed disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In connection with her claims, the Veteran was afforded a May 2011 VA examination.  However, the Board finds that the May 2011 VA examination is inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

In that regard, while the May 2011 VA examiner noted that the Veteran was diagnosed with gallstones and that she had a cholecystectomy, the examiner did not provide a nexus opinion regarding the etiology of the Veteran's disability.  The examiner indicated that a medical opinion was not requested; however, the Board lacks sufficient medical evidence to render a decision on this issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Additionally, the Veteran stated that the examiner simply measured the length of her scar and did not discuss the residuals of her gall bladder disability.  Thus, a new VA examination is need and an opinion is warranted.

The Veteran asserted that the symptoms associated with her service-connected PTSD have been more severely disabling than reflected by the currently assigned disability evaluations since the inception of the claim and warrant higher ratings.  See August 2011 Notice of Disagreement.  The record reflects that the Veteran was last afforded a VA examination for her PTSD in May 2011.  Although this examination is old, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, given the lack of medical records in the claims file, the Board finds that the May 2011 VA examination is insufficient to evaluate the current state of the Veteran's PTSD.  The U.S. Court of Appeals of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the Veteran should be scheduled for a current VA examination for PTSD.

Additionally, the Veteran stated that she received treatment for her PTSD at the Birmingham VAMC.  See August 2010 VA Form 21-526.  However, upon review, the minimal VAMC medical records do not discuss the Veteran's service-connected PTSD.  Therefore, on remand the Veteran's complete VA medical records should be obtained. 

Regarding the TDIU issue, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the PTSD claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD, and gall bladder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  A specific request should be made to the Birmingham VAMC.

2.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's gall bladder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has residuals of a gall bladder surgery that manifested in service or is otherwise causally or etiologically related to her military service.

The examiner should state whether the gall bladder disability clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's gall bladder disability did clearly and unmistakably preexist her active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of her service-connected PTSD.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address and to her representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




